Exhibit 10.1

FIRST AMENDMENT TO OFFICE LEASE

RIO TECH PARK

This FIRST AMENDMENT TO OFFICE LEASE (“First Amendment”) is made and entered
into as of November 12, 2014 (“Effective Date”) by and between BSREP RIO ROBLES
LLC, a Delaware limited liability company (“Landlord”), and IMMERSION
CORPORATION, a Delaware corporation (“Tenant”).

RECITALS

A. Landlord (as successor-in-interest to Carr NP Properties, L.L.C., a Delaware
limited liability company) and Tenant are parties to that certain Office Lease,
dated as of September 15, 2011 (“Lease”), pursuant to which Landlord currently
leases to Tenant, and Tenant currently leases from Landlord, that certain
building (in its entirety), containing approximately thirty-two thousand eight
hundred eighty-one (32,881) rentable square feet, commonly known as 30 Rio
Robles Drive, San Jose, California (“Original Premises” or “30 Rio Robles
Building”).

B. Landlord and Tenant desire to relocate Tenant’s premises from the Original
Premises to that certain building located within the Project (as defined in
Section 2.4 of the Basic Lease Information set forth in the Lease), consisting
of approximately forty-one thousand seven hundred seventy-two (41,772) rentable
square feet, and commonly known as 50 Rio Robles Drive, San Jose, California
(“New Premises” or “50 Rio Robles Building”), subject to the terms and
conditions of this First Amendment.

C. The Lease expires by its terms on December 31, 2016 (“Original Premises
Expiration Date”).

D. Landlord and Tenant desire to amend the Lease to set forth the terms and
conditions upon which (A) Tenant will (i) vacate and surrender the Original
Premises and (ii) lease the New Premises and (B) the term of the Lease shall be
extended.

E. Capitalized terms used in this First Amendment shall have the same meaning
ascribed to such terms in the Lease, unless otherwise defined in this First
Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto amend, modify and supplement the Lease as
follows:

1. Lease of New Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the entire 50 Rio Robles Building, which 50 Rio Robles
Building is more particularly shown on the site plan attached as Exhibit A
hereto. Except to the extent otherwise expressly provided in this First
Amendment, from and after the date the Lease terminates as to the Original
Premises in accordance with Section 7 below, the term “Premises,” as used in the
Lease, shall be deemed to refer to the New Premises, and the term “Building,” as
used in the Lease, shall be deemed to refer to the 50 Rio Robles Building.

 

1



--------------------------------------------------------------------------------

Landlord and Tenant hereby agree and acknowledge that any statement of rentable
square footage set forth in this First Amendment, or that may have been used in
calculating any of the economic terms hereof, is an approximation which Landlord
and Tenant agree is reasonable and conclusive and binding upon the parties. In
furtherance of the preceding sentence, but without limiting the generality
thereof, Landlord and Tenant hereby agree and acknowledge that no economic terms
based upon such approximated square footage shall be subject to revision
regardless of whether any future or differing measurements are consistent or
inconsistent therewith, and irrespective of whether the actual rentable square
footage is more or less.

2. Landlord Work; Construction Period; New Premises Lease Term.

(a) Landlord Work; Delivery Date. Landlord shall use commercially reasonable
efforts to deliver possession of the New Premises to Tenant for the construction
of the Tenant Improvement Work (as defined in the Work Letter Agreement attached
hereto as Exhibit B (“Work Letter”)) and complete the Landlord Work (as defined
in the Work Letter) as soon as reasonably practicable after the Effective Date,
with such delivery scheduled to occur on or before February 1, 2015 (“Scheduled
Delivery Date”). If Landlord is unable to deliver possession of the New Premises
to Tenant and complete the Landlord Work on or before the Scheduled Delivery
Date, or any other date, Landlord shall not be subject to any liability
therefor, and, except as otherwise expressly provided in the following
grammatical paragraph of this Section 2(a) below, such failure shall not affect
the validity of the Lease and/or this First Amendment or the obligations of
Tenant thereunder and/or hereunder. The delivery date (“Delivery Date”) shall be
the latest of (i) the date that the Landlord Work has progressed to such a point
that Tenant is able to perform the Tenant Improvement Work in the New Premises
in accordance with the terms and conditions of the Work Letter without
interference or delay caused by Landlord’s performance of the Landlord Work and
Landlord actually delivers possession of the New Premises to Tenant for the
construction of the Tenant Improvement Work, and (ii) the date that Tenant
receives a fully executed SNDA (as hereinafter defined) in accordance with
Section 15 below; provided, that this condition is for Tenant’s benefit only,
and Tenant may, at Tenant’s election, permit the Delivery Date to occur without
having received the SNDA and without waiving its First Amendment Termination
Right (defined below).

Notwithstanding anything to the contrary contained herein, if (and only if) the
Delivery Date shall not have occurred on or before March 1, 2015 (the “Outside
Delivery Date”), then (and only then), Tenant may elect, as Tenant’s sole and
exclusive remedy as a result thereof, to terminate this First Amendment (“First
Amendment Termination Right”) as of such Outside Delivery Date; provided,
however, that if the Delivery Date shall not have occurred on or before the
Outside Delivery Date as a result of “Force Majeure” (as defined in Section 25.2
of the Lease), then the Outside Delivery Date shall be extended by one (1) day
for each day that the Delivery Date is delayed as a result of such Force Majeure
events up to a maximum extension of ninety (90) days. Landlord shall notify
Tenant in writing of the occurrence of any Force Majeure event within five
(5) business days after Landlord’s actual knowledge of the occurrence of such
event. If Tenant elects to terminate this Lease, (x) this First Amendment shall
be deemed null and void and of no further force and effect, (y) the Lease shall
remain unmodified and in full force and effect (and expire on the Original
Premises Expiration Date), and (z) the parties hereto shall thereafter have no
further rights or obligations under this First Amendment (excepting those which
expressly survive the expiration or earlier termination of this First
Amendment). Subject

 

2



--------------------------------------------------------------------------------

to the terms and conditions of this grammatical paragraph, Tenant may exercise
the First Amendment Termination Right by giving Landlord written notice of
Tenant’s election to terminate this First Amendment on or before the date that
is ten (10) business days after the Outside Delivery Date (as the same may have
been adjusted due to Force Majeure delays) (“Tenant First Amendment Termination
Notice”); provided, however, that, notwithstanding (1) Tenant’s delivery of such
Tenant First Amendment Termination Notice, and/or (2) anything else to the
contrary contained in this First Amendment, if the actual Delivery Date occurs
on or before the date that is thirty (30) days after Landlord’s receipt of such
Tenant First Amendment Termination Notice, then such Tenant First Amendment
Termination Notice shall for all purposes be deemed null and void ab initio, and
this First Amendment shall remain in full force and effect. Tenant’s failure to
deliver a Tenant First Amendment Termination Notice on or before the date that
is ten (10) business days after the Outside Delivery Date (as the same may have
been adjusted due to Force Majeure delays) shall be conclusively deemed to be
Tenant’s waiver of the First Amendment Termination Right.

(b) Space Planning, Pre-Delivery Date Tenant Construction Work. Subject to
safety, security and other reasonable considerations, (A) following Tenant’s
written request, Landlord shall use commercially reasonable efforts to grant
Tenant access to the New Premises from time to time during the period commencing
with the Effective Date and expiring on the Delivery Date (such period being the
“New Premises Space Planning Period”) for the sole purpose of allowing Tenant to
conduct walk-throughs, inspections, field verifications and other similar
space-planning activities and (B) if the Tenant Construction Date (as defined in
this Section 2(b) below) shall have occurred prior to the Delivery Date,
following Landlord’s receipt of Tenant’s written request, Landlord shall use
commercially reasonable efforts to grant the Contractor (as defined in
Section 3.1.1 of the Work Letter) access to the New Premises for the sole
purpose of performing such construction work as Tenant may deem necessary or
desirable in connection with the performance of the Tenant Improvement Work (any
such work being the “Pre-Delivery Date Construction Work”); provided, however,
that such Pre-Delivery Date Construction Work shall in no event interfere with,
delay and/or otherwise impair the performance of the Landlord Work (as
determined by Landlord, in Landlord’s reasonable discretion) (any such period
being the “Pre-Delivery Date Construction Period”). Tenant shall not be
obligated to pay New Premises Base Rent (or Tenant’s Share of Direct Expenses
and/or pay for any Utility Services with respect to the New Premises) during the
New Premises Space Planning Period (and, if Tenant performs any Pre-Delivery
Date Construction Work, Tenant shall only be obligated to pay for Utility
Services used for such Pre-Delivery Date Construction Work), but any entry upon
the New Premises during such New Premises Space Planning Period and/or
Pre-Delivery Date Construction Period shall otherwise be subject to all of the
terms and conditions of the Lease (as amended by this First Amendment). Tenant
hereby agrees and acknowledges that, due to safety, security and other
reasonable considerations, Tenant may not have access to the entire New Premises
during the entire New Premises Space Planning Period and/or Pre-Delivery Date
Construction Period; provided, however, that Landlord and Tenant shall
reasonably cooperate with each other to afford Tenant as much access during such
New Premises Space Planning Period and/or Pre-Delivery Date Construction Period
(to as much of the New Premises) as is reasonably practicable. For purposes of
this Section 2(b), the “Tenant Construction Date” shall be the date that all
conditions precedent to Tenant’s right to commence the performance of the Tenant
Improvement Work shall have been satisfied (including, without limitation,
Tenant having obtained the Permits described in Section 2.4 of the

 

3



--------------------------------------------------------------------------------

Work Letter and provided Landlord with the certificates of insurance required by
(A) the Lease (extending to the New Premises the coverage maintained by Tenant
as to the Original Premises) and (B) the Work Letter), all in strict accordance
with the terms and conditions of the Work Letter.

(c) Construction Period. From and after the Delivery Date, Tenant shall have the
right to construct the Tenant Improvement Work. Tenant hereby agrees and
acknowledges that portions of the Landlord Work described in Section 5 of the
Work Letter, which shall not interfere with or delay the Tenant Improvement
Work, may not be completed until after the Delivery Date, in which event
Landlord and Tenant shall reasonably cooperate with each other in accordance
with the terms and conditions of such Section 5 of the Work Letter. The period
commencing on the Delivery Date, and expiring on the day immediately preceding
the New Premises Commencement Date (as defined in Section 2(d) below), shall
hereinafter sometimes be referred to as the “Construction Period.” During the
Construction Period, Tenant shall not be obligated to pay New Premises Base Rent
(as defined in Section 4(c) below) and/or Tenant’s Share of Direct Expenses with
respect to the New Premises, but shall pay for any and all Utility Services (as
defined in, and subject to the terms and conditions of, Section 6.1 of the
Lease) relating to the New Premises (in addition to the Original Premises), and
otherwise comply with all of the terms and conditions of the Lease and this
First Amendment.

If Tenant completes the Tenant Improvement Work prior to the expiration of the
Construction Period, Tenant shall have the right to occupy the New Premises
without the payment of New Premises Base Rent and/or Tenant’s Share of Direct
Expenses with respect to the New Premises, but shall continue to pay for any and
all Utility Services relating to such New Premises (and shall continue to pay
any and all amounts due and owing under the Lease with respect to the Original
Premises), and otherwise be subject to all of the terms and conditions of the
Lease (and this First Amendment). Notwithstanding anything to the contrary
contained in the Lease and/or this First Amendment, if Tenant does not complete
the Tenant Improvement Work until after the expiration of the Construction
Period, the New Premises Commencement Date shall not be delayed as a result
thereof, except to the extent of any Landlord Delay or Construction Force
Majeure (as such terms are defined below).

If (and only to the extent that) Tenant fails to substantially complete the
Tenant Improvement Work by the expiration of the Construction Period, the
Construction Period shall be deemed to have been extended (and the New Premises
Commencement Date and New Premises Expiration Date shall each be delayed) one
(1) day for each day that Tenant is actually and reasonably prevented from
substantially completing the Tenant Improvement Work by the expiration of the
Construction Period as a direct result of (i) Landlord Delay or
(ii) Construction Force Majeure (both as defined below). Landlord and Tenant
hereby agree and acknowledge that the Construction Period (and New Premises
Commencement Date) shall in no event be delayed as a result of the “Force
Majeure” events described in Section 25.2 of the Lease, it being the intent of
the parties that only Construction Force Majeure events described in the
following sentence (to the extent applicable) shall result in any such delay.
For purposes of this First Amendment, “Construction Force Majeure” shall mean:
(A) industry-wide unavailability of materials (not due to Tenant special orders
necessitated by the Tenant Improvement Work), strike or other labor troubles
(not due to disputes between Tenant and its contractors, architect and/or other
consultants, or any of them); or (B) casualty (not caused by Tenant and/or
Tenant’s

 

4



--------------------------------------------------------------------------------

employees, agents, contractors, representatives, consultants and/or invitees),
war, terrorist act, civil commotion or acts of God. Such Construction Force
Majeure shall be deemed to have commenced on the first day of its occurrence;
provided, however, that if Tenant does not provide Landlord with written notice
within five (5) business days after Tenant’s actual knowledge of such
occurrence, then such delay shall be deemed to have commenced on the day that
Tenant delivers written notice thereof to Landlord. “Landlord Delay” shall mean:
(1) Landlord’s failure to approve or disapprove any item(s) requiring Landlord’s
approval within the specific time periods set forth in the Work Letter for the
item(s) in question; or (2) subject to Tenant’s compliance with the Project’s
construction rules and regulations and the Work Letter, and after taking into
account the reasonable cooperation described in this Section 2(a) above (and
Section 5 of the Work Letter) with respect to the Landlord Work, Landlord’s
material interference with Tenant’s construction of the Tenant Improvement Work,
which failure and/or material interference shall have continued for more than
two (2) business days after Landlord’s receipt of written notice from Tenant
setting forth (in reasonable detail) the cause of such claimed Landlord Delay.
Such Landlord Delay shall be deemed to have commenced as of the expiration of
such two (2) business day period.

(d) New Premises Lease Term. The term with respect to the New Premises shall be
for a period of approximately ninety-six (96) months (“New Premises Lease
Term”), commencing ninety (90) days following the Delivery Date (“New Premises
Commencement Date”) (as such date may be extended as a result of Landlord Delay
and/or Construction Force Majeure pursuant to the express terms and conditions
of the last grammatical paragraph of Section 2(c) above) and expiring on the
last day of the ninety-sixth (96th) full calendar month following such New
Premises Commencement Date (“New Premises Expiration Date”), with the result
that the term of the Lease is hereby extended for the period of time commencing
one (1) day after the Original Premises Expiration Date (i.e., December 31,
2016) and expiring on the New Premises Expiration Date. Within thirty (30) days
after the New Premises Commencement Date, or as soon thereafter as is reasonably
practicable, Landlord shall deliver to Tenant a notice substantially in the form
of Exhibit C, as a confirmation of the information set forth therein. Tenant
shall execute and return (or, by notice to Landlord, reasonably object to) such
notice within five (5) business days after receiving it, and if Tenant fails to
do so, Tenant shall be deemed to have executed and returned it without
exception.

3. New Premises.

(a) Condition of New Premises. Tenant hereby agrees and acknowledges that
(1) subject to the express terms and conditions of Section 12 below and
(2) except as otherwise expressly provided in Section 1 of the Work Letter (with
respect to the “Allowance” and “Additional Allowance” described therein) and
Section 5 of the Work Letter (with respect to the “Landlord Work” described
therein): (i) Landlord has no obligation to alter, improve or refurbish (and/or
cause the alteration, improvement and/or refurbishment of) the New Premises
and/or Project for Tenant’s use or benefit, and/or provide an allowance or any
other amount for any such purpose; (ii) the New Premises and Project shall be
accepted by Tenant in “as-is condition,” “with all faults,” and “without any
representations or warranties;” (iii) Tenant hereby agrees and warrants that it
has inspected the condition and configuration of the New Premises and the
Project, and the suitability of the same for Tenant’s purposes, and Tenant does
hereby waive and disclaim any objection to, cause of action based upon, or claim
that its obligations hereunder

 

5



--------------------------------------------------------------------------------

should be reduced or limited because of the condition and/or configuration of
the New Premises or the Project or the suitability of the same for Tenant’s
purposes; (iv) Tenant acknowledges that neither Landlord nor any agent (nor any
employee) of Landlord has made any representations or warranties with respect to
the New Premises or the Project and/or with respect to the suitability of either
for the conduct of Tenant’s business; and (v) the taking of possession of the
New Premises by Tenant shall conclusively establish that the New Premises were
at such time in satisfactory condition.

(b) Certified Access Specialist Inspection. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the New Premises have not undergone inspection by a Certified
Access Specialist (CASp) (as defined in California Civil Code Section 55.52)
with respect to construction-related accessibility standards (pursuant to
California Civil Code Section 55.53), or otherwise. To the fullest extent
permitted by Law, Tenant hereby (A) waives and disclaims any objection to, cause
of action based upon, or claim that its obligations under the Lease and/or this
First Amendment should be reduced or limited as a result of, the lack of any
such inspection, and (B) agrees and acknowledges that the lack of such
inspection shall in no event modify, diminish, enlarge or otherwise affect the
respective rights and obligations of the parties thereunder and/or hereunder.

(c) Energy Performance Disclosure Information. Tenant hereby acknowledges that
Landlord may be required to disclose certain information concerning the energy
performance of the 50 Rio Robles Building pursuant to California Public
Resources Code Section 25402.10 and the regulations adopted pursuant thereto
(collectively, the “Energy Disclosure Requirements”). Tenant hereby acknowledges
prior receipt of the Data Verification Checklist, as defined in the Energy
Disclosure Requirements (“Energy Disclosure Information”), and agrees that
Landlord has timely complied in full with Landlord’s obligations under the
Energy Disclosure Requirements. Tenant acknowledges and agrees that (i) Landlord
makes no representation or warranty regarding the energy performance of the 50
Rio Robles Building or the accuracy or completeness of the Energy Disclosure
Information, (ii) the Energy Disclosure Information is for the current occupancy
and use of the 50 Rio Robles Building and that the energy performance of the 50
Rio Robles Building may vary depending on future occupancy and/or use of the 50
Rio Robles Building, and (iii) Landlord shall have no liability to Tenant for
any errors or omissions in the Energy Disclosure Information. To Landlord’s
actual knowledge, without the duty of inquiry or investigation, the Energy
Disclosure Information is based upon the prior occupancy and use of the 50 Rio
Robles Building and does not contain any intentional misrepresentation. If and
to the extent not prohibited by any applicable Law, Tenant hereby waives any
right Tenant may have to receive the Energy Disclosure Information, including,
without limitation, any right Tenant may have to terminate the Lease (and/or
this First Amendment) as a result of Landlord’s failure to disclose such
information. Further, Tenant hereby releases Landlord from any and all losses,
costs, damages, expenses and/or liabilities relating to, arising out of and/or
resulting from the Energy Disclosure Requirements, including, without
limitation, any liabilities arising as a result of Landlord’s failure to
disclose the Energy Disclosure Information to Tenant prior to the execution of
this First Amendment. Tenant’s acknowledgment of the AS-IS condition and
configuration of the New Premises pursuant to the terms and conditions of this
First Amendment shall be deemed to include the energy performance of the 50 Rio
Robles Building. Tenant further acknowledges that pursuant to the

 

6



--------------------------------------------------------------------------------

Energy Disclosure Requirements, Landlord may be required in the future to
disclose information concerning Tenant’s energy usage to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the 50 Rio Robles Building and/or the Project (the “Tenant Energy Use
Disclosure”). Tenant hereby (A) consents to all such Tenant Energy Use
Disclosures, (B) acknowledges that Landlord shall not be required to notify
Tenant of any Tenant Energy Use Disclosure and (C) agrees to promptly provide
Landlord such information as Landlord may reasonably request in connection with
any such Tenant Energy Use Disclosure, and otherwise reasonably cooperate with
Landlord in connection therewith. Further, Tenant hereby releases Landlord from
any and all losses, costs, damages, expenses and liabilities relating to,
arising out of and/or resulting from any Tenant Energy Use Disclosure. The terms
of this Section 3(c) shall survive the expiration or earlier termination of the
Lease (as amended by this First Amendment).

4. Base Rent and Additional Rent.

(a) Prior to the New Premises Commencement Date. During the period commencing
with the Effective Date and expiring on the date that is one (1) day prior to
the New Premises Commencement Date, Tenant shall continue to pay Base Rent and
Additional Rent with respect to the Original Premises in accordance with the
terms and conditions of the Lease.

(b) From and After the New Premises Commencement Date. From and after the New
Premises Commencement Date, Tenant shall pay New Premises Base Rent, Direct
Expenses, and any and all other Additional Rent payable with respect to the New
Premises, including, without limitation, the Expenses, Taxes and Management Fee
described in Article 4 of the Lease, at the same time and in the same manner as
set forth in Article 3 of the Lease.

(c) New Premises Base Rent. From and after the New Premises Commencement Date,
Tenant shall pay Base Rent with respect to the New Premises as follows (“New
Premises Base Rent’’):

 

New Premises Lease Term Month

   Annualized
Base Rent      Monthly
Installments  

1 – 12

   $ 521,314.56       $ 43,442.88   

13 – 24

   $ 536,352.48       $ 44,696.04   

25 – 36

   $ 802,022.40       $ 66,835.20   

37 - 48

   $ 826,083.00       $ 68,840.25   

49 - 60

   $ 850,865.52       $ 70,905.46   

61 – 72

   $ 876,391.56       $ 73,032.63   

73 - 84

   $ 902,683.32       $ 75,223.61   

85 – 96

   $ 929,763.84       $ 77,480.32   

 

7



--------------------------------------------------------------------------------

(d) Tenant’s Share. Tenant hereby agrees and acknowledges that, since Tenant
shall lease the 50 Rio Robles Building in its entirety, the “Tenant’s Share,” as
described in Section 6 of the Basic Lease Information, and as contemplated in
Article 4 of the Lease, shall remain one hundred percent (100%) at all times
during the New Premises Lease Term; provided, however, that, from and after the
New Premises Commencement Date, Tenant’s share of the Project-wide Direct
Expenses, as contemplated in sub-clause (b) of Section 4.3 of the Lease shall be
11.26% (and not 8.86%). For the period prior to the New Premises Commence Date,
Tenant’s share of such Project-wide Direct Expenses (with respect to the
Original Premises) shall remain eight and eighty-six one hundredths percent
(8.86%). From and after the New Premises Commencement Date, Section 4.3 of the
Original Lease shall be deemed deleted in its entirety and replaced with the
following:

“Landlord, in its reasonable discretion, may equitably allocate Expenses and
Taxes among office, retail or other portions or occupants of the Project If
Landlord incurs Expenses or Taxes for the Property and/or Project together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and/or Project and such other
property. In addition, if the Project contains more than one building, then, for
purposes of calculating Tenant’s payments pursuant to Section 4.4 below,
Expenses and Taxes shall mean (a) all Expenses and Taxes equitably allocable to
the Building (e.g., repairs to the roof of the Building) (i.e., 100%), plus
(b) a proportionate share of all Expenses and/or Taxes that relate to the
Building together with other buildings in the Project (or to the Project in
general) (e.g., landscaping) (such proportionate share based on the gross
rentable area of the Building as a percentage of the gross rentable area of all
of the buildings in the Project to which such Expenses and/or Taxes relate).”

(e) Inducements. From and after the New Premises Commencement Date, the terms
“Inducements” and “Pre-Default Inducements” (as defined in Section 3.2 of the
Lease) shall refer only to the Inducements and Pre-Default Inducements incurred
by Landlord in connection with this First Amendment and the New Premises (which
consist only of the Allowance, and, if applicable, the Additional Allowance,
described in the Work Letter) and not any Inducements incurred by Landlord in
connection with the original Lease.

5. New Premises Signage. On or before the New Premises Commencement Date, Tenant
shall remove (or cause to be removed), at Tenant’s sole cost and expense, any
and all Signage from the 30 Rio Robles Building, in accordance with, and subject
to the terms and conditions of, Article 27 of the Lease; provided, however, that
from and after the New Premises Commencement Date, (i) Tenant shall have the
exclusive right to install and use (A) one (1) sign on any existing monument
designated for the 50 Rio Robles Building (provided that Landlord (and its
affiliates and/or property managers) shall be entitled to use a small portion
(not to exceed the portion used for such purpose as of the Effective Date) of
such monument, in Landlord’s reasonable discretion, for ownership and/or project
branding purposes), and (B) one (1) sign on the exterior of the 50 Rio Robles
Building (it being the intent of the parties that only Original Tenant (or a
Permitted Signage Transferee) shall have the right to install signage on the 50
Rio Robles Building), both in accordance with, and subject to the terms and
conditions of, Article 27 of the Lease (any such signage, as applicable, being
individually or collectively referred to as the “New Premises Signage”) and
(ii) any and all references in the Lease to the “Signage” described in Article
27 of the Lease shall be deemed to refer to any such New Premises Signage.

 

8



--------------------------------------------------------------------------------

6. New Premises Parking. From and after the New Premises Commencement Date, the
number of non-exclusive, unreserved parking spaces allocated to Tenant pursuant
to the Lease shall be one hundred fifty-four (154) unreserved spaces (and not
one hundred twenty- eight (128) unreserved spaces). Subject to Landlord’s prior
written approval (including, without limitation, with respect to the
specifications and specific location) thereof, and the terms and conditions of
the Lease (as amended by this First Amendment), Tenant shall be entitled, at
Tenant’s option, to (x) designate up to four (4) of such unreserved parking
spaces as electric-car charging stations (in lieu of the five (5) visitor/guest
parking spaces described in Section 9 of the Basic Lease Information set forth
in the Lease), (y) install, in a good and workmanlike manner, in compliance with
Law, and otherwise in accordance with the terms and conditions of the Lease,
such electric-car charging equipment (which equipment shall in no event
encompass more than four (4) parking spaces) as Tenant may reasonably deem
necessary (collectively, the “Charging Station Equipment”), and (z) use such
Charging Station Equipment during the New Premises Lease Term (provided that
such Charging Station Equipment shall be for the sole use of Tenant’s employees
and invitees (and only such employees and invitees)). Any and all such Charging
Station Equipment installed by Tenant shall at all times be the property of
Landlord, but shall be procured, installed, operated, maintained, repaired,
replaced and insured, at Tenant’s sole cost and expense; provided, however, that
Tenant shall be permitted to defray the cost of procuring and installing the
Charging Station Equipment with the Allowance (and, if applicable, the
Additional Allowance) in accordance with, and subject to the terms and
conditions of, the Work Letter. Tenant’s use of such parking spaces shall
otherwise remain subject to all of the terms and conditions of Section 9 of the
Basic Lease Information set forth in the Lease, and Article 24 of the Lease.

7. Vacation and Surrender of Original Premises. Tenant shall have until the date
that is ten (10) business days after the New Premises Commencement Date to
complete the relocation of its operations from the Original Premises to the New
Premises (such ten (10) business day period following the New Premises
Commencement Date being the “Transition Period”). Landlord and Tenant hereby
agree and acknowledge that the Lease shall remain in full force and effect with
respect to the Original Premises until the expiration of the Transition Period;
provided, however, that, during the Transition Period (and only during such
Transition Period), Tenant shall not be obligated to pay Base Rent or Direct
Expenses with respect to the Original Premises; provided, however, that Tenant
shall continue to pay for any and all Utility Services relating thereto in
accordance with Section 6.1 of the Lease.

Tenant shall vacate and surrender the Original Premises, at Tenant’s sole cost
and expense, in “broom clean” condition, free of debris and free of all
furniture, moveable equipment and other personal property belonging to Tenant,
and otherwise in the condition existing as of the Effective Date of this First
Amendment, it being the intent of the parties that Tenant shall not be obligated
to remove (or restore any area(s) affected by) any Tenant Improvements relating
to the 30 Rio Robles Building; provided, however, that Tenant shall (A) remain
obligated to remove, in accordance with the terms and conditions of the Lease,
any and all of Tenant’s personal property, Lines, Signage and Tenant’s Exterior
Equipment and (B) otherwise comply with Section 15.2, Article 23, Article 27 and
Article 30 of the Lease. The Lease shall be deemed to have

 

9



--------------------------------------------------------------------------------

terminated, but only as to the Original Premises, on the last day of the
Transition Period, and neither party shall thereafter have any further rights or
obligations under the Lease with respect to such Original Premises, it being the
intent of the parties that all rights and obligations of Landlord and Tenant
under the Lease with respect to the Original Premises shall be deemed to have
ceased on the last day of the Transition Period; provided, however, that such
termination of the Lease with respect to the Original Premises shall not
release, waive or terminate (collectively, the “Original Premises Continuing
Obligations”): (A) any of the respective obligations of Landlord or Tenant under
the Lease relating to the Original Premises that expressly survive the
expiration or earlier termination of the Lease and/or (B) any obligations of
(1) Tenant under the Lease relating to the Original Premises which shall have
accrued prior to the later of (a) the expiration of the Transition Period or
(b) such date that Tenant shall have vacated and surrendered the Original
Premises in accordance with the terms and conditions of the Lease (as amended by
this First Amendment) or (2) Landlord under the Lease relating to the Original
Premises which shall have accrued prior to the expiration of the Transition
Period. If Tenant fails to so vacate and surrender the Original Premises on or
before the expiration of the Transition Period (except to the extent Tenant is
actually prevented from so vacating and surrendering by such date as a direct
result of Landlord’s willful misconduct or material interference), Tenant shall
be deemed to be holding over in the Original Premises without Landlord’s consent
(unless Landlord shall have first expressly consented to such holding over in
writing, in Landlord’s sole and absolute discretion), and Article 16 of the
Lease shall govern with respect to such holding over on the part of Tenant;
provided, however, that, solely for purposes of this Section 7, and only during
the first ten (10) days of any such holding over on the part of Tenant, the
reference to “150%” in such Article 16 shall be deemed to be a reference to
“100%” (it being the intent of the parties that, from and after the eleventh
(11th) day of any such holding over, the reference to “150%” shall be
reinstated).

Prior to the end of the Transition Period, Tenant shall notify Landlord in
writing of Tenant’s election to acquire (or not acquire) Landlord’s right, title
and interest in and to the Existing Personal Property (or components thereof)
pursuant to Article 29 of the Lease. In such event, Landlord shall transfer any
Existing Personal Property (or components thereof) designated by Tenant in such
written notice in accordance with, and subject to the terms and conditions of,
Section 29.4 of the Lease.

8. Brokers; Indemnification. Each party represents and warrants to the other
party that it has not had dealings in any manner with any real estate broker,
finder or other person with respect to the relocation of Tenant’s premises under
the Lease and/or the negotiation and execution of this First Amendment, except
CBRE, Inc., on behalf of Landlord. Tenant and Landlord shall indemnify, defend
and hold harmless the other from any and all damage, loss, liability and expense
(including attorneys’ fees and related costs) arising out of or resulting from
any claims for commissions or fees that may or have been asserted against
Landlord or Tenant, respectively, by any broker, finder or other person with
whom the indemnifying party has or purportedly has dealt in connection with its
relocation to the New Premises and/or the negotiation and execution of this
First Amendment. Landlord shall pay broker leasing commissions to CBRE, Inc. in
connection with the negotiation and execution of this First Amendment pursuant
to a separate agreement between Landlord and CBRE, Inc. Landlord and Tenant
agree that Landlord shall not be obligated to pay any broker leasing
commissions, consulting fees, finder fees or any other fees or commissions
arising out of or relating to an

 

10



--------------------------------------------------------------------------------

extension of the New Premises Lease Term or to any expansion or relocation of
the New Premises at any time. All indemnification, defense and hold harmless
obligations of Tenant set forth in the Lease (as amended by this First
Amendment) shall survive the expiration or earlier termination of the Lease.

9. Corporate Authority. Concurrently with the execution and delivery of this
First Amendment, Tenant shall provide Landlord with written evidence
satisfactory to Landlord that the individuals executing this First Amendment on
behalf of Tenant are authorized to execute this First Amendment and bind
Immersion Corporation, a Delaware corporation. Landlord hereby represents and
warrants to Tenant that the individual(s) executing this First Amendment on
behalf of the limited liability company constituting the Landlord is/are duly
authorized to execute this First Amendment and bind Landlord.

10. Security Deposit. Landlord and Tenant hereby agree and acknowledge that
(A) Landlord shall continue to hold the Security Deposit described in Section 8
of the Basic Lease Information set forth in the Lease (in the amount of One
Hundred Thousand Dollars ($100,000.00)) and (B) the Adjustment Date shall remain
January 1, 2016, all in accordance with, and subject to the terms and conditions
of, Article 21 of the Lease.

11. Confidentiality. Tenant acknowledges and agrees that the terms of the Lease
(as amended by this First Amendment) are confidential and constitute proprietary
information of Landlord. Disclosure of such terms could adversely affect the
ability of Landlord to negotiate other leases (and/or lease amendments) and
impair Landlord’s relationship with other tenants. Accordingly, Tenant agrees
that it, and its partners, members, shareholders, officers, directors,
employees, agents, accountants, auditors and attorneys, shall not disclose, by
public filings or otherwise, the terms and conditions of the Lease and/or this
First Amendment (“Confidential Information”) to any third party (other than the
following third parties, if (and solely to the extent that) such disclosure is
necessary in connection with the conduct of Tenant’s business operations;
provided, however, that, prior to any such disclosure, Tenant shall instruct any
and all such third party(ies) in writing, for the benefit of Landlord, to comply
with the terms and conditions of this Section 11 (and provide such parties with
a copy of this Section 11): Tenant’s directors, officers, partners, employees,
legal counsel, accountants, lenders, potential lenders, investors, potential
investors, brokers, financial advisors and similar professionals and
consultants), either directly or indirectly, without the prior written consent
of Landlord, which consent may be given or withheld in Landlord’s sole and
absolute discretion. The foregoing restriction shall not apply if Tenant is
required to disclose the Confidential Information in response to a subpoena,
regulatory, administrative or court order, or pursuant to any applicable law or
regulation (it being the intent of the parties that Tenant shall have the right
to disclose the terms of the Lease, as amended, to regulators and auditors
(including the Securities and Exchange Commission) to the extent such disclosure
is necessary to comply with any applicable law or regulation, administrative or
court order; provided however, that, in such event, Tenant shall, before making
any such disclosure (A) provide Landlord with prompt written notice of such
required disclosure, (B) at no material cost to Tenant, take all reasonable
steps to resist or narrow such requirement, including, without limitation,
preparing and filing a request for confidential treatment of the Confidential
Information and (C) if disclosure of the Confidential Information is required by
subpoena or other regulatory, administrative or court order or for regulatory,
auditor or legal compliance, Tenant shall provide Landlord with as much advance

 

11



--------------------------------------------------------------------------------

notice of the possibility of such disclosure as practical so that Landlord may
attempt to stop such disclosure or obtain an order concerning such disclosure.
The form and content of a request by Tenant for confidential treatment of the
Confidential Information shall be provided to Landlord at least five
(5) business days before its submission to the applicable governmental agency,
or as soon thereafter as is reasonably practicable, and is subject to the prior
written approval of Landlord (which approval shall not be unreasonably
withheld). In addition, Tenant may disclose the terms of the Lease and/or this
First Amendment to prospective assignees of the Lease and prospective subtenants
under the Lease with whom Tenant is actively negotiating such an assignment or
sublease.

12. New Premises Base Building; Delivery Date Non-Compliance. On the Delivery
Date, the Base Building (as defined in Section 1.1.2 of the Lease) relating to
the New Premises (collectively, the “New Premises Base Building”) shall be in
good condition and repair. If it is determined that the New Premises Base
Building (or any elements thereof) was/were not in good condition and repair as
of the Delivery Date (which, for purposes of this Section 12, shall mean that,
as of the Delivery Date, the New Premises Base Building (or any elements
thereof) is/are either defective, malfunctioning or are otherwise not operating
properly (e.g., water leakage relating to the windows and/or roof of the 50 Rio
Robles Building), without regard to any Tenant Improvements and/or Tenant’s
proposed use of the New Premises), Landlord shall not be liable to Tenant for
any damages, but as Tenant’s sole and exclusive remedy, Landlord, at no cost to
Tenant, shall perform such work or take such other action as may be necessary to
place the same in good condition and repair; provided, however, that, if Tenant
does not give Landlord written notice of any deficiency in the New Premises Base
Building (in reasonably-sufficient detail to substantiate that the New Premises
Base Building (or any elements thereof) was/were not in good condition and
repair as of the Delivery Date), within three hundred sixty (360) days following
the Delivery Date (time being of the essence), the correction of any such
deficiency(ies) shall be governed by the provisions of Article 7 of the Lease.

To the extent the Base Building (as defined in Section 1.1.2 of the Lease)
(solely with respect to the 50 Rio Robles Building) (“50 Rio Robles Base
Building”) fails to comply, as of the Delivery Date, with any Law applicable
thereto, then, solely to the extent any work relating to such non-compliance
(i) is necessary to allow normal and customary “R&D” use and reasonably safe
access to employees and visitors and (ii) is/was required to be performed (or
would have been required by a governmental entity or building inspector to be
performed had such non-compliance been known) as of the Delivery Date, without
regard to the Tenant Improvement Work and/or Tenant’s particular use of the 50
Rio Robles Building (collectively, “Delivery Date Non-Compliance”), irrespective
of when such Delivery Date Non-Compliance is discovered, Tenant shall not be
obligated to correct (or incur any cost or expense in connection with the
correction of (including by way of deduction from the Allowance, and/or, if
applicable, the Additional Allowance)) any such Delivery Date Non-Compliance, it
being the intent of the parties that any such Delivery Date Non-Compliance shall
be corrected by Landlord at its sole cost and expense (without right of
reimbursement); provided, however, that Landlord may contest any Delivery Date
Non-Compliance and/or alleged violation in good faith, including by applying for
and obtaining a waiver or deferment of compliance, asserting any defense allowed
by Law, and appealing any order or judgment to the extent permitted by Law;
provided, however, that, after exhausting any rights to contest or appeal,
Landlord shall perform any work necessary to comply with any final order or
judgment. Notwithstanding the foregoing and/or

 

12



--------------------------------------------------------------------------------

anything else to the contrary set forth in the Lease and/or this First
Amendment, Landlord shall not be required to perform (or cause to be performed)
any code compliance work to the extent the same (i) is “triggered” by the Tenant
Improvement Work (with respect to the 50 Rio Robles Building), Tenant’s
particular use of the 50 Rio Robles Building and/or any other matter that is
Tenant’s responsibility under Section 5.1 or 73 of the Lease, or any other
provision hereof or thereof, or (ii) arises under any provision of the ADA other
than Title III thereof.

13. OFAC. Tenant represents, warrants and covenants that neither Tenant nor, to
the actual knowledge of Tenant (without duty of investigation or inquiry), any
of its partners, officers, directors, members or shareholders: (i) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001)(“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ.L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 aa-9; The
Cuban Democracy Act, 22 U.S.C. §§ 60-01-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106- 120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§ 5311 et. seq.).

14. Option to Extend. Landlord and Tenant hereby agree and acknowledge that any
and all provisions of the Lease granting (or purportedly granting) Tenant the
right to extend or renew the term of the Lease (including, without limitation,
Section 2.2 of the Lease) are hereby deleted in their entirety for all purposes
of the Lease as of the Effective Date, it being the intent of the parties that
any and all such extension and/or renewal rights are hereby expressly deemed
null and void ab initio and of no further force or effect. Notwithstanding the
preceding sentence, (x) Landlord hereby grants Tenant one (1) option to extend
the initial New Premises Lease Term, (y) Section 2.2 of the Lease is hereby
reinstated with respect to the New Premises Lease Term for such purpose, with
the result that Tenant shall have one (1) option to extend the initial New
Premises Lease Term, for a period of five (5) years, otherwise in accordance
with, and subject to the terms and conditions of, such Section 2.2 of the Lease,
as herein reinstated, and (z)

 

13



--------------------------------------------------------------------------------

Section 2.2 of the Lease is hereby incorporated by reference into this First
Amendment as though set forth in full herein; provided, however, that, for
purposes hereof, Section 2.2 of the Lease is hereby modified, amended and
supplemented as follows: (i) as and when the phrase “Term of this Lease” or
“Term” appears in Section 2.2 of the Lease, such phrase shall be deemed to be
“New Premises Lease Term;” (ii) as and when the phrase “Expiration Date” appears
in Section 2.2 of the Lease, such phrase shall be deemed to be “New Premises
Expiration Date;” (iii) Tenant shall exercise its Extension Option (if at all)
only with respect to the entire New Premises; and (iv) the references to the
“Premises” in Section 2.2 of the Lease shall be deemed to be references to the
New Premises. Tenant shall have no right to extend the New Premises Lease Term,
except as expressly provided in this Section 14 above.

15. Nullified and Modified Provisions. For all purposes of the Lease, the
following provisions shall be deemed nullified, void and of no force or effect
with respect to the New Premises: Article 29 of the Lease and Exhibit I attached
to the Lease, it being agreed and acknowledged by Landlord and Tenant that no
“Existing Personal Property” exists with respect to the New Premises. The phrase
“Article 18 of this Lease,” as set forth in the first sentence of Article I.B.1
of Exhibit F to the Lease, is hereby deleted and replaced with the phrase
“Article 17 of this Lease.”

The following sentence shall be deemed inserted at the end of Article 17 of the
Lease (and incorporated into the Lease by this reference): “Notwithstanding the
terms and conditions of this Article 17 above, Tenant’s agreement to subordinate
this Lease to a future Security Agreement shall not be effective unless Landlord
has provided Tenant with a commercially reasonable non-disturbance agreement
from the Security Holder.”

For purposes of this First Amendment (and the New Premises), the first and
second sentences of Article I.B.2 of Exhibit F attached to the Lease are hereby
deleted in their entirety. Notwithstanding the foregoing, Landlord shall use
commercially reasonable efforts to obtain, on or before the Scheduled Delivery
Date, or as soon thereafter as is reasonably practicable, from the Security
Holder of the Existing Security Agreement, for the benefit of Tenant, a
subordination, non-disturbance and attornment agreement, in the form and content
attached as Exhibit D hereto. Except for using such commercially reasonable
efforts, Landlord will be under no duty or obligation under the Lease (as
amended) with respect to the Existing Security Agreement, nor will the failure
or refusal of the Security Holder of any Existing Security Agreement to grant a
non-disturbance agreement render Landlord liable to Tenant, or, subject to
Tenant’s right to exercise the First Amendment Termination Right in accordance
with, and subject to, the express terms and conditions of Section 2(a) above,
affect the Lease and/or this First Amendment, in any manner.

16. Effect of Amendment. Except as modified in this First Amendment, the terms
and conditions of the Lease shall remain unmodified and continue in full force
and effect. The Recitals set forth above are true and correct and are
incorporated by this reference into the body of this First Amendment as though
set forth in full herein. In the event of any conflict between the terms and
conditions of this First Amendment and the terms and conditions of the Lease,
the terms and provisions of this First Amendment shall prevail.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.

 

  LANDLORD:   BSREP RIO ROBLES LLC,   a Delaware limited liability company   By:
 

LOGO [g823483tx_pg015b.jpg]

 

  Its:  

ASO

  Printed Name:  

Ashley Lawrence

 

    TENANT:     IMMERSION CORPORATION,     a Delaware corporation   LOGO
[g823483tx_pg015a.jpg]   By:   LOGO [g823483tx_pg015c.jpg]      

 

    Its:  

President and CEO

    Printed Name:  

Victor Virgas

 

  By:   LOGO [g823483tx_pg015d.jpg]    

 

  Its:  

CFO

  Printed Name:  

Paul Norris

 

15